DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of groups 1a, 2c, 3e, and 4g in the reply filed on 18 March 2022 is acknowledged.  The traversal is on the grounds that no prior art has been used to show that the common technical feature of claim 42 is not a special technical feature.  This is found to be persuasive.  The requirement made 18 January 2022 is hereby withdrawn.  Claims 42-76 and 83-86 are pending and under examination.

Claim Objections
Claim 43 46 52-56 is objected to because of the following informalities:
It is suggested to amend "step" to "substep" in line 2 of claim 43
It is suggested to amend the list of target microstructures in claim 46 to properly recite that the selected microstructure mtarget comprises one of the options from the provided list
It is suggested to amend "step" to "substep" in line 1 of claims 48-60, 62, and 64
It is suggested to clarify the phrasing in step a of claim 52
Appropriate correction is required.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 42-76 and 83-86 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite a method for making a steel sheet where a thermal path TPtarget is performed after determining TPtarget through selecting a desired final microstructure where a known product with a microstructure closest to the selected microstructure is selected, calculating a new thermal path using cooling paths, then selecting the closest thermal path to the desired microstructure, followed by performing the determined TPtarget on the steel sheet.
The steps of limitations that appear to be abstract ideas including comparing, determining, selecting (i.e., mental processes) and calculating/recalculating (i.e., mathematical concepts).
This judicial exception is not integrated into a practical application.  In particular, the claim only recites one additional element – performing the determined thermal path onto a steel sheet.  The heat treatment is recited at a high level of generality such that it amounts to no more than mere instructions to apply the exception using a generic heat treatment process.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claim is directed to an abstract idea. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using the determined thermal path to thermally treat a steel sheet amounts to no more than mere instructions to apply the exception using a generic thermal treatment process.  Mere instructions to apply an exception using a generic thermal treatment process cannot provide an inventive concept.  The claims are not patent eligible.
Regarding dependent claims 43-76 and 83-86, these claims do not remedy the deficiencies of parent claim 42 noted above, and are rejected for the same rationale.
	
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 42-76 and 83-86 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claims contain subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
The factors to be considered in determining whether a disclosure meets the enablement requirement of 35 U.S.C. 112(a) have been described in In re Wands, 8 USPQ2d 1400 (Fed. Cir. 1988).  Among these factors are: (1) the nature of the invention; (2) the state of the prior art; (3) the relative skill of those in the art; (4) the predictability or unpredictability of the art; (5) the breadth of the claims; (6) the amount of direction or guidance presented; (7) the presence or absence of working examples; and (8) the quantity of experimentation necessary.  See generally MPEP 2164.  When the above factors are weighed, it is the Examiner's position that one skilled in the art could not practice the invention without undue experimentation.
(1) The nature of the invention:
The invention relates to a method for making a steel sheet where a thermal path TPtarget is performed after determining TPtarget through selecting a desired final microstructure where a known product with a microstructure closest to the selected microstructure is selected, calculating a new thermal path using cooling paths, then selecting the closest thermal path to the desired microstructure, followed by performing the determined TPtarget on the steel sheet.
(2) The state of the prior art:
It is conventional within the prior art to select a "known" thermal treatment process that is similar to the desired final microstructure for a similar or same composition as a basis for developing a thermal treatment process.  However, the prior art does not elucidate on step A2 of "a calculation substep, wherein through variation of the cooling power, new cooling paths CPx are calculated based on the product selected in step A.1)a and TPstandard, the initial microstructure mi of the steel sheet to reach Mtarget, the heating path, the soaking path comprising Tsoaking and Tcooling, the cooling step of TPstandara is recalculated using said CPx in order to obtain new thermal paths TPx, each TPx corresponding to a microstructure mx".
(3) The relative skill of those in the art:
The relative skill of those in the art is high.
(4) The predictability or unpredictability of the art:
The unpredictability of the art is such that one of ordinary skill in the art would not be able to immediately determine new cooling paths without extensive experimentation.
(5) The breadth of the claims
The claims are very broad as to include any steel composition and any combinations of microstructure through any heat treatment path.
(6) The amount of direction or guidance presented:
The specification provides no direction or guidance on how to perform the calculation substep A.2).
(7) The presence or absence of working examples:
A single example is provided in the specification as filed beginning on the bottom of numbered p. 14.  This example uses a low carbon steel and outlines the selected microstructures and thermal treatment steps.  However, the calculation substep is not shown.  Thus, this example does not show step A2.
(8) The quantity of experimentation necessary:
Since calculation substep A2 in the claims and instant specification cannot be predicted a priori but must be determined by production and testing of steels to develop and derive these calculations, one of ordinary skill in the art would be burdened with an undue amount of experimentation to perform the process within the scope of instant claim 42.

Regarding dependent claims 43-76 and 83-86, these claims do not remedy the deficiencies of parent claim 42 noted above, and are rejected for the same rationale.
	
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 42-76 and 83-86 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 42,
The claim is indefinite as it does not recite a clear nexus between the preamble and the final process step.  The examiner points out that the preamble of the claim recites "a method of manufacturing a thermally treated steel sheet… comprising a heating section, a soaking section, and a cooling section…" However, the final step is one for "a thermal treatment step."  The claim does not clearly set forth how the various sections recited in the preamble are necessarily relied upon within the method of the claim and how they ultimately relate to the final process step of "a thermal treatment step".   Accordingly, it is not clear as to whether the claims are intended to be limited to the methods of manufacturing a thermally treated steel sheet including the heating, soaking or cooling sections, the myriad of mental steps recited within the body of the claim (sections A and B), or the final process step of a thermal treatment step.  Should applicant desire more weight to be given to their sections, they could consider positively reciting these sections as they relate to the process steps of the body of the claim.  It is presently also unclear if these sections are even used within the mental steps of the claims as written.  They appear positively recited in the preamble yet there is no mention of how they relate to the body of the claim that appears to be reciting various mental steps such as preparing, selecting, calculating, etc.  Appropriate clarification is required.
The term "closest" in lines 10 and 23 of claim 42 is a relative term which renders the claim indefinite. The term "closest" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim 42 recites the limitation "the cooling power" in line 16.  There is insufficient antecedent basis for this limitation in the claim.
Claim 42 recites the limitation "the initial microstructure mi" in lines 17-18.  There is insufficient antecedent basis for this limitation in the claim.
Claim 42 recites the limitation "the cooling step of TPstandard" in line 19.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 56,
Claim 56 recites the limitation "the thermal enthalpy H" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 62,
Claim 62 recites the limitation "the process parameters" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 64,
Claim 64 recites the limitation "the process parameters" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.


Regarding claim 65,
Claim 65 recites the limitation "the line speed" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 65 recites the limitation "the cooling sections" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 65 recites the limitation "the heating sections" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 71,
Claim 71 recites the limitation "the bath temperature" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 72,
Claim 72 recites the limitation "the bath" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 73,
Claim 73 recites the limitation "the quenching temperature Tq" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 76,
Claim 76 recites the limitation "the first meters" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claims 83-85,
	Claim 83 recites the limitation "a standard variation of mechanical properties below or equal to 25MPa between any two points along the coil."  This limitation is indefinite because it is not clear to one of ordinary skill in the art what "a standard variation" is meant to include of exclude.  Further, there are many mechanical properties that are not measured in units of MPa (e.g., elongation or hole expansion); thus, it is unclear if these types of mechanical properties are included or excluded by the claim.
Regarding dependent claims 84-86, these claims do not remedy the deficiencies of parent claim 83 noted above, and are rejected for the same rationale.
	


Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Christopher D Moody whose telephone number is 571-272-7972.  The Examiner can normally be reached 0800-1600 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at https://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Sally Merkling can be reached at 571-272-6297.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHRISTOPHER D. MOODY
Examiner
Art Unit 1738

/C.D.M./Examiner, Art Unit 1738                                                                                                                                                                                                        

/BRIAN D WALCK/Primary Examiner, Art Unit 1738